 In the Matter of AMERICAN FRANCE LINE et al. (ARGONAUT LINE,INC.)andINTERNATIONAL SEAMEN'S UNION OF AMERICACase No. R-157CERTIFICATION OF REPRESENTATIVESFebruary 1, 1938On July 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1in the above-entitled case.The Direction of Elections directed thatelections by secret ballot be conducted among the unlicensed per-sonnel employed in the deck, engine, and stewards' departments,except wireless and radio operators, chief electricians on electricallydriven ships, and junior engineers who hold licenses, on the vesselsoperated out of Atlantic and Gulf ports by 52 named companies,including Argonaut Line, Inc., New York City. By a SupplementalDecision and Direction of Elections, issued September 17, 1937,2similar elections were directed to be held in nine additional com-panies.Supplemental or amended decisions have also been issuedin this case on August 16, September 11, and November 10, 1937,3dealing with various matters which need not be set forth in detailhere.Pursuant to these Decisions and Directions of Elections, an electionby secret ballot has been conducted under the direction and super-vision of Elinore Morehouse Herrick, the Regional Director for theSecond Region (New York City), on the vessels operated out ofAtlantic and Gulf ports by Argonaut Line, Inc.On January 14,1938, the said Regional Director, acting pursuant to Article III, Sec-tion 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended, issued and duly served upon the parties anIntermediate Report on the election.No objections or exceptions tothe Intermediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :13 N. L. R. B. 64.3 N. L. R. B. 80.8 3 N. L. R. B. 74; 3 N. L. R. B. 76; and 4 N. L. R. B. 112, respectively.5 6NATIONALLABOR RELATIONS BOARDTotal number eligible to vote____________________________________ 162Total number of ballots cast____________________________________ 145Total number of votes in favor of International Seamen's Union ofAmerica, or its successor, affiliated with the American FederationofLabor----------------------------------------------------- 13Total number of votes in favor of National Maritime Union of Amer-ica, affiliated with the Committee for Industrial Organization____ 124Total number of votes in favor of neither organization_____________7Total number of blank ballots___________________________________0Total number of void ballots--_____----_-__L______________1Total number of challenged ballots---------------I ---------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS FIEREBY CERTIFIEDthat National Maritime Union of America,affiliated with the Committee for Industrial Organization, has beenselected by a majority of the unlicensed personnel employed in thedeck, engine, and stewards' departments, except wireless and radiooperators, chief electricians on electrically driven ships, and juniorengineers who hold licenses, on the vessels operated out of Atlanticand Gulf ports by Argonaut Line, Inc., New York City, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, National Maritime Union ofAmerica, affiliated with the Committee for Industrial Organization,is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.